Citation Nr: 1743258	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-60 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

3. Whether new and material evidence has been received to reopen a claim of service connection for lumbar spinal stenosis with herniated lumbar disc and myelopathy. 

4. Whether new and material evidence has been received to reopen a claim of service connection for an eye disability, claimed as mature senile cataract. 

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for osteoarthritis of the right hip joint.

7. Entitlement to service connection for osteoarthritis of the left hip joint.

8. Entitlement to service connection for osteoarthritis of the right hand.

9. Entitlement to service connection for osteoarthritis of the left hand.

10. Entitlement to service connection for osteoarthritis of the right knee.

11. Entitlement to service connection for osteoarthritis of the left knee.

12. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

13. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

14. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

15. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

16. Entitlement to a rating in excess of 20 percent for old age hearing loss.

17. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had recognized service in the Special Philippine Scouts from March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  It appears that the RO is developing the Veteran's claim for entitlement to special monthly compensation based on Aid and Attendance/Housebound (SMC); thus that issue is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2016 substantive appeal (VA Form 9), the Veteran requested a hearing at a local VA office before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  Although in a December 2016 notification letter, the RO advised the Veteran that he had been "placed . . . on the list of persons wanting to appear at [a local VA] office for an in-person hearing before the Board," the record does not reflect that that any such hearing was ever scheduled.  The RO's letter also advised that the "travel board hearing is currently on hold by BVA until further notice", and that unless the Veteran told the RO otherwise, they would "keep [his] name on the list of persons wanting a Travel Board hearing", and that "BVA cannot decide [his] appeal until it completes the hearing [he] requested".  In the letter, the Veteran was offered options instead of a Travel Board hearing, including a videoconference hearing which could be scheduled more quickly.  Review of the record, however, shows that the Veteran did not respond to this letter, nor has he withdrawn his request for a hearing.  Therefore, although further delay is regrettable, a remand is warranted to schedule a Travel Board hearing. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appellant for a Travel Board hearing at the RO at the earliest available opportunity.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

